Case 1:20-cv-00261-TFM-N Document 10 Filed 03/08/21 Page 1 of 1              PageID #: 46




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 LARYIE EARL JONES, AIS #156610,              )
                                              )
        Plaintiff,                            )
                                              )
 vs.                                          )    CIV. ACT. NO. 1:20-cv-261-TFM-N
                                              )
 HUEY HOSS MACK, et al.,                      )
                                              )
        Defendants.                           )

                                        JUDGMENT

       In accordance with the Memorandum Opinion and Order entered this date, it is

ORDERED, ADJUDGED, and DECREED that this action is DISMISSED without prejudice,

pursuant to 28 U.S.C. § 1915(g).

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 8th day of March, 2021.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
